Citation Nr: 0206355	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  00-12 784	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.





ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel



INTRODUCTION

The veteran served on active duty from October 1946 to 
February 1948.  He died in February 1999.  The appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the RO.  
Previously, this case was before the Board in April 2001 when 
it was remanded for additional development.  

The record indicates that the RO addressed the question of 
entitlement to dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318 
(West 1991 & Supp. 2001) in a February 2002 supplemental 
statement of the case.  Nevertheless, the 38 U.S.C.A. § 1318 
issue will not be addressed in the decision that follows 
because the appellant did not file a substantive appeal.  
38 C.F.R. § 20.302(c) (2001).  


FINDINGS OF FACT

1.  The veteran died in February 1999 due to cardiopulmonary 
arrest.

2.  Service connection was in effect at the time of the 
veteran's death for bronchiectasis of the right lower and 
middle lobe, and residuals of thyroiditis and actinomycosis.

3.  The veteran's cardiovascular accident, which caused his 
death, is not attributable to his military service and was 
not the result of service-connected disabilities - 
bronchiectasis, or residuals of thyroiditis and 
actinomycosis.

4.  The veteran's service-connected disabilities did not 
substantially or materially contribute to his death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant argues that service connection for the cause of 
the veteran's death is warranted because the veteran's death 
was related to his service in the United States Army.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2001); 38 C.F.R. § 3.303(a) (2001).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(2001).  When disease is shown as chronic in service, or 
within a presumptive period so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date are service connected 
unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (2001).

The surviving spouse of a veteran who has died from a 
service-connected disability will be entitled to receive DIC.  
38 U.S.C.A. § 1310 (West 1991).  In order to establish 
service connection for the cause of the veteran's death, 
evidence must show that the fatal disease process is somehow 
linked to a period of military service or to 
service-connected disability.  See 38 U.S.C.A § 1310 
(West 1991); 38 C.F.R. § 3.312 (2001).  Evidence may show 
that service-connected disability is either a principal or 
contributory cause of death.  38 C.F.R. § 3.312(a) (2001).  A 
service-connected disability is considered the "principal" 
cause of death when that disability, "singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b) (2001).  A "contributory" cause of death must 
have "contributed substantially or materially" to death, 
"combined to cause death," or "aided or lent assistance to 
the production of death."  38 C.F.R. § 3.312(c)(1) (2001).  
It is not sufficient that it casually shared in producing 
death; rather, it must be shown that there was a causal 
connection.  Id.  

The veteran's death certificate shows that the immediate 
cause of death was cardiovascular accident.  There were no 
other conditions listed.  No autopsy was performed.  (At the 
time of the veteran's death, service connection was in effect 
for bronchiectasis of the right lower and middle lobe and it 
had been rated as 10 percent disabling since 
February 27, 1948.  Service connection was also in effect for 
residuals of thyroiditis and actinomycosis which had been 
rated as zero percent disabling since February 27, 1948.)

The veteran's service medical records show treatment for 
various problems, mainly for those for which service 
connection was ultimately granted, but not for the problem 
listed on the veteran's death certificate or cardiovascular-
related problems.  His February 1948 separation examination 
report revealed a normal cardiovascular system.  
Additionally, the same can be said of the evidence received 
over the years following the veteran's separation from 
service.  

When the veteran was admitted to a private hospital in 
January 1999, chronic cardiovascular changes in the form of 
cardiac fullness and aortic tortuosity were identified.  His 
private doctor provided an impression of shortness of breath 
with respiratory distress in a patient with a history of 
bronchiectasis and now with possible superimposed pneumonia 
and/or some degree of heart failure.  The discharge diagnoses 
were bronchiectasis and pneumonia.

When the veteran was admitted to a private hospital in 
February 1999, the diagnosis was congestive heart failure 
with early pulmonary edema.  He was discharged.  A day later, 
he arrived at the hospital via stretcher from an ambulance, 
intubated with cardiopulmonary resuscitation (CPR) in 
progress.  CPR was unsuccessful.

Pursuant to the Board's April 2001 remand, the claims files 
were forwarded for a medical opinion.  In a November 2001 
opinion, a VA health-care practitioner noted that there was 
no indication that the veteran had had cardiovascular disease 
during service.  The practitioner noted that, in January 
1999, the veteran was admitted to a hospital with a diagnosis 
of Klebsiella pneumonia, and was again admitted in February 
1999 with a diagnosis of congestive heart failure with early 
pulmonary edema.  The provider noted that, the day after 
discharge, the veteran was transported via ambulance where he 
was unconscious and cyanotic with pupils dilated.  He was 
incubated and CPR was initiated en route.  The veteran was 
pronounced dead after arrival at the hospital.  The 
practitioner provided the following opinion:

In bronchiectasis, the airways are 
abnormally and permanently dilated and 
variable amounts of mucus and 
inflammation, superimposed infections may 
be present.  There is usually a 
destruction of the normal structured 
element and replaced by scarred tissue. . 
.  Also, in bronchiectasis, there is an 
extensive angiogenesis of the bronchial 
circulation that occurs with congestion 
and thickening of bronchial walls, 
exudation, and edema formation.  Flow can 
increase remarkably with a decreased 
cardiac output coursing through a dilated 
network of bronchial vessels.  This may 
increase cardiac workload.  This 
increased cardiac output may have 
important consequence for the heart, 
especially if there is a history of 
chronic hypoxemia.  The records provided 
do not provide information to 
substantiate a continued history of 
hypoxemia.  There is no record of this 
veteran's pulmonary function other than 
when he was in a compromised condition 
requiring hospitalization.  The records 
note that he was not on home oxygen.  It 
is doubtful that thyroiditis and 
actinomycosis played a part in the 
veteran's death, and it is not likely 
that this veteran's history of 
bronchiectasis impacted his death from a 
cardiopulmonary arrest.

The salient point to be made about this case is that neither 
the documents submitted by the appellant nor the records 
obtained by VA provide evidence of an association 
specifically between the veteran's death and his service-
connected disabilities or his military service.  The Board 
finds that the November 2001 opinion is persuasive and 
uncontradicted by the remaining evidence of record.  It 
appears from this opinion that bronchiectasis can indeed have 
an adverse effect on the heart, but the VA reviewer found no 
evidence that it did in this case.  Consequently, given the 
conclusion by the VA practitioner in November 2001 that it 
was unlikely that the veteran's service-connected 
disabilities caused or played a causal role in the fatal 
disease process, or that the veteran's death was otherwise 
related to service, the Board concludes that the appeal of 
service connection for the cause of the veteran's death must 
be denied.  

The Board has considered the appellant's statements regarding 
the onset of the veteran's fatal disease process.  The 
appellant, however, does not profess to have any professional 
medical expertise and/or training.  Therefore, she does not 
have the medical competence to link causally the veteran's 
fatal cardiovascular accident to his military service or 
service-connected disabilities.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

In summary, the record does not support a conclusion that the 
veteran died from any service-connected disability or that 
his death was otherwise related to service.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule is inapplicable, and the claim must 
be denied.  

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001), which became effective during 
the pendency of this appeal.  It is the Board's conclusion 
that the new law does not preclude the Board from proceeding 
to an adjudication of the claim addressed above.  The Board 
finds that further action by the RO in accordance with the 
VCAA is not necessary in this case.  This is so because the 
requirements of the law have been satisfied, especially after 
the Board's April 2001 remand when clarifying medical 
evidence was sought.  The appellant was notified in a letter 
from the RO, dated in June 2001, of the changes brought about 
by the VCAA and of the evidence necessary to substantiate the 
claim, and she was given the opportunity to submit additional 
evidence.  She also has been notified at different times of 
the criteria by which her claim was to be judged.  In 
addition, the appellant was provided with an opportunity to 
request a hearing in order to provide testimony in support of 
her claim, but she did not request one.  The Board also 
concludes that the RO has taken all action necessary to 
assist in the development of the claim, including action to 
obtain a medical nexus opinion.  There is no indication that 
additional evidence exists which would help substantiate the 
claim.  Thus, in the circumstances of this case, another 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no additional benefit flowing to the veteran).  VA 
has satisfied its duties to inform and assist the appellant 
in this case.  Further development of the claim and further 
expending of VA's resources are not warranted.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

